IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                October 11, 2007
                                No. 06-61077
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk
LIN CHEN

                                           Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A96 191 172


Before REAVLEY, SMITH and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Lin Chen, a citizen of China, petitions this court for review of an order
denying his applications for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). The Board of Immigration Appeals (BIA)
dismissed his appeal of the denial of relief by the Immigration Judge (IJ).
      Chen argues that the BIA and IJ erred by determining that (1) he did not
show past persecution, (2) he failed to establish the objective reasonableness of
a well-founded fear of future persecution, and (3) he did not warrant withholding


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61077

of removal. Chen has failed to “show that the evidence he presented was so
compelling that no reasonable factfinder could fail to find the requisite fear of
persecution.” Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994). Accordingly, the
denial of his application for withholding of removal also does not warrant
reversal. See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).
      Chen also contends that the IJ erred by failing to conduct a separate
analysis of his CAT application. “This Court must examine the basis of its
jurisdiction, on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660
(5th Cir. 1987). Chen’s failure to exhaust this argument by raising it before the
BIA serves as a jurisdictional bar to our consideration of this issue. See Wang
v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
      Chen’s petition for review is DENIED.




                                        2